Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143720 & (61)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GORDON SCOTT DITTMER,                                                                                    Brian K. Zahra,
           Petitioner-Appellant,                                                                                      Justices


  v                                                                 SC: 143720
                                                                    COA: 298997
                                                                    Court of Claims: 09-000126-MP
  DEPARTMENT OF CORRECTIONS,
  DEPARTMENT OF CORRECTIONS
  DIRECTOR, ST. LOUIS CORRECTIONAL
  FACILITY WARDEN, ST. LOUIS
  CORRECTIONAL FACILITY DEPUTY
  WARDEN, and ST. LOUIS CORRECTIONAL
  FACILITY CORRECTIONS OFFICER,
             Respondents-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 16, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
         d0123                                                                 Clerk